EXHIBIT 10.21


EMPLOYMENT AGREEMENT

            THIS AGREEMENT, made and entered into as of this 1st day of
December, 2003, by and between Immucor, Inc., a Georgia corporation with its
executive offices at 3130 Gateway Drive, Norcross, Georgia 30071 (herein
referred to as “Employer” or the “Company”), and Gioacchino De Chirico, residing
at 1992 Winchelsea Court, Dunwoody, Georgia 30338 (herein referred to as
“Employee”).


WITNESSETH

            WHEREAS, the parties hereto desire to enter into an agreement for
Employer’s employment of Employee on the terms and conditions hereinafter
states.


            NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereby agree as follows:


1.      Relationship Established

 

Employer hereby employs Employee as President and COO of Employer to perform the
services and duties normally and customarily associated with Employee’s
position, such duties as specified in the Employer’s bylaws, and such other
duties as may from time to time be specified by the Employer’s Board of
Directors. Employee will be retained in this position during the term of his
employment under this Employment Agreement, and hereby agrees to perform such
services and duties in this capacity.


2.      Extent of Services

 

Employee shall devote substantially all his business time, attention skill and
efforts to the performance of his duties hereunder, and shall use his best
efforts to promote the success of the Employer’s business.


3.     Term of Employment

 

Employee’s employment hereunder shall commence on December 1, 2003 (hereinafter
called the “Effective Date,” and shall continue for a period of five (5) years,
unless sooner terminated by the first to occur of the following:


  (a)

The death or complete disability of Employee. “Complete disability”, as used
herein, shall mean the inability of Employee, due to illness, accident or any
other physical or mental incapacity, to perform the services provided for
hereunder for an aggregate of 12 months during the term hereof.


--------------------------------------------------------------------------------

  (b)

The discharge of Employee by Employer for Cause. Employee’s discharge shall be
“for Cause” if due to any of the following:


  (i)

Employee’s dishonesty,  


  (ii)

An act of defalcation committed by Employee,


  (iii)

Employee’s continuing inability or refusal to perform reasonable duties assigned
to him hereunder (unless such refusal occurs following the occurrence of a
Change of Control, as defined herein) or


  (iv)

Employee’s moral turpitude.


 

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.


  (c)

The discharge of Employee by Employer without Cause (which shall be deemed to
have occurred if Employee’s employment hereunder terminates under Section 7
hereof).


  (d)

At Employee’s request and with the express prior written consent of Employer.


  (e)

At Employee’s election upon 120 days notice (or such lesser notice as Employer
may accept), without the express prior written consent of Employer.


  (f)

At the end of the term of the Agreement, or any extension thereof, if either the
Employer or Employee gives 60 days notice to the other of non-renewal of the
Agreement.


 

If not sooner terminated under the provisions of Sections 3(a) through 3(f)
above, the term of Employee’s employment hereunder shall automatically renew for
an additional period of five (5) years.


4.     Compensation

  (a)

Subject to the provisions of Section 4(d), Employer will pay to Employee as base
compensation for the services to be performed by him hereunder the base
compensation specified on Schedule A attached hereto. Schedule A may be amended
from time to time upon the parties’ revision and re-execution thereof, whereupon
the amended Schedule A shall be attached hereto; provided, however, the amended
Schedule A shall be effective upon such re-execution, whether or not it is
attached hereto.


  (b)

The Employee may be entitled to additional bonus compensation as may be
determined by the Board of Directors of Employer from time to time, any such
determination to be final, binding, conclusive on Employee and all other
persons.


  (c)

In the event Employee’s employment shall terminate under Section 3(c) hereof,
the Employee shall be paid an amount equal to the Average Annual Compensation
payable to Employee under Schedule A for the remainder of the term of this
Agreement in accordance with the payment schedule set forth on Schedule A, to be
paid over the remainder of the term of this Agreement following termination. For
purposes of this Section, “Average Annual Compensation” shall mean the
Employee’s annual base compensation payable to Employee under Schedule A in
accordance with the payment schedule set forth on Schedule A together with his
Average Bonus. “Average Bonus” shall mean the average bonus paid to employee
over the last two years in which the Employee was eligible to receive a bonus or
such lesser number of years in which Employee was eligible to receive a bonus.


--------------------------------------------------------------------------------

  (d)

In the event Employee’s employment shall terminate under Section 3(a), 3(b),
3(d), 3(e) or 3(f) hereof, all of Employer’s obligations to Employee hereunder
will cease automatically and Employee shall only be entitled to compensation
accrued through the date of termination.


5.     Expenses

 

Employee shall be entitled to receive reimbursement for, or payment directly by
the Employer of, all reasonable expenses incurred by Employee at the request of
the Employer in the performance of his duties under this Agreement, provided
that Employee accounts therefor in writing and that such expenses are ordinary
and necessary business expenses of the Employer within the meaning of Section
162 of the Internal Revenue Code of 1986 as amended.


6.     Insurance and Other Fringe Benefits

 

Employer will provide Employee with (a) health insurance, dental insurance,
long-term disability insurance, paid vacations and other fringe benefits in the
form and in dollar amounts substantially equivalent to the benefits provided to
the Employer’s other employees in a similar position and with similar
responsibilities, and (b) life insurance for the benefit of the Employee and/or
the Employer, as provided on Schedule B attached hereto. Schedule B may be
amended from time to time upon the parties’ revision and re-execution thereof,
whereupon the amended Schedule B shall be attached hereto; provided, however,
the amended Schedule B shall be effective upon such re-execution, whether or not
it is attached hereto.


7.      Termination of Employment Upon Sale or Change of Control of Employer’s
Business; Severance

(a)  

Notwithstanding anything to the contrary contained in this Agreement, either
Employer or Employee may terminate Employee’s employment hereunder if any of the
following events occur:


  (i)

 Sale of Employer’s Assets. The sale of all or substantially all of Employer’s
assets to a single purchaser or group of associated purchasers, whether in a
single transaction or a series of related transactions.


  (ii)

 Sale of Employer’s Shares. The sale, exchange, or other disposition, in one
transaction, or in a series of related transactions, of twenty percent (20%) or
more of Employer’s outstanding shares of capital stock.


  (iii)

 Merger or Consolidation. The merger or consolidation of Employer in a
transaction or series of transactions in which Employer’s shareholders receive
or retain less than fifty percent (50%) of the outstanding voting shares of the
new or surviving corporation.


  (iv)

 Other Changes in Control. The occurrence of any change in control of the
Employer within the meaning of federal securities law.


--------------------------------------------------------------------------------

  (b)

If, within 60 days after an event described in Sections 7(a)(i), (a)(ii),
(a)(iii) or (a)(iv) (a “Change of Control”), the Employee voluntarily terminates
his employment with the Employer, or if within two years after a Change of
Control Employer terminates Employee’s employment (whether for Cause or without
Cause) the Employer terminates Employee’s employment, then Employer shall pay
Employee (instead of the amount specified in Section 4(c), if any, but together
with the amount specified in Section 7(d), if any) an amount equal to two times
the Employee’s Average Annual Compensation (as defined below), to be paid in a
single payment at the time of termination. In consideration of such payment and
his employment hereunder through the date of such termination, Employee agrees
to remain bound by the provisions of this agreement which specifically relate to
periods, activities or obligations upon or subsequent to the termination of
Employee’s employment.


  (c)

Upon a Change of Control, Employee’s existing options under any Immucor Inc.
(the “Company”) option plan, including the Company’s 1990 Stock Option Plan, the
Company’s 1995 Stock Option Plan, the Company’s 1998 Stock Option Plan, and the
Company’s 2003 Stock Option Plan, if any, shall immediately vest and become
exercisable in full and shall remain exercisable for the full term stated in
such option plan or in any stock option agreement between the Company and the
Employee.


  (d)

If, within 60 days after a Change of Control, either the Employee voluntarily
terminates his employment with the Employer or the Employer terminates
Employee’s employment other than for Cause, then Employer shall pay to Employee
an outplacement assistance benefit for the purpose of assisting Employee with
counseling, travel and other expenses related to finding new employment. Such
amount shall be paid in cash in the amount specified on Schedule A attached
hereto. Schedule A may be amended from time to time upon the parties’ revision
and re-execution thereof, whereupon the amended Schedule A shall be attached
hereto; provided, however, the amended Schedule A shall be effective upon such
re-execution, whether or not it is attached hereto.


  (e)

For purposes of this Section, “Average Annual Compensation” shall mean the
Employee’s annual base compensation payable to Employee under Schedule A in
accordance with the payment schedule set forth on Schedule A together with his
Average Bonus. “Average Bonus” shall mean the average of the bonuses paid to
Employee over the last two years (or such lesser number of years in which
Employee was eligible to receive a bonus) in which the Employee was eligible to
receive a bonus.


  (f)

Certain Additional Payments by Employer. In the event that Employee becomes
entitled to severance benefits or any other benefits or payments in connection
with this Agreement, whether pursuant to the terms of this Agreement or
otherwise (collectively, the “Total Benefits”) and (ii) any of the Total
Benefits will be subject to the excise tax imposes pursuant to Section 4999 of
the Internal Revenue Code (“Excise Tax”), which tax may be imposed if the
payments made to Employee are deemed to be “excess parachute payments” within
the meaning of Section 280G of the Code, then Employer shall pay to employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Employee, after deduction of any Excise Tax on the Total Benefits and any
federal, state and local income taxes, Excise Tax, and FICA and Medicare
withholding taxes upon the payment provided for by this Section, will be equal
to the Total Benefits so that Employee shall be, after payment of all taxes, in
the same financial position as if no taxes under Section 4999 had been imposed
upon him. For purposes of this Section, Employee will be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Excise tax is (or would be) payable and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Employee’s residence on the Date of Termination, net of the
reduction in federal income taxes that could be obtained from the deduction of
such state and local taxes (calculated by assuming that any reduction under
Section 68 of the Internal revenue Code in the amount of itemized deductions
allowable to Employee applies first to reduce the amount of such state and local
income taxes that would otherwise be deductible by Employee).


8.

Employer shall promptly reimburse Employee for any and all legal fees and
expenses incurred by him as a result of a termination of employment described in
Section 7(b), including without limitation all fees and expenses incurred to
enforce the provisions of this Agreement.


9.      Prohibited Practices.

 

During the term of Employee’s employment hereunder, for a period of two years
after such employment is terminated for any reason, in consideration of the
compensation being paid to Employee hereunder, Employee shall:


  (a)

not solicit business from anyone who is or becomes an active or prospective
customer of Employer or its affiliates and with whom the Employee had dealt with
or had material contact during his term of employment under this Agreement.


  (b)

not solicit for employment or hire any employee of Employer or its affiliates
that the Employee had contact with during his term of employment under this
Agreement.


--------------------------------------------------------------------------------

10.      Non-Disclosure.

  a.

Protection of Trade Secrets. Employee acknowledges that during the course of his
or her employment, Employee will have significant access to, and involvement
with, the Company’s Trade Secrets and Confidential Information. Employee agrees
to maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, Employee agrees not to use or disclose any Trade Secrets
of the Company during or after his or her employment. Employee agrees that the
provisions of this subsection shall be deemed sufficient to protect Trade
Secrets of third parties provided to the Company under an obligation of secrecy.
As provided by Georgia statutes, “Trade Secret” shall mean any information
(including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers) that: (i) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


  b.

Protection of Other Confidential Information. In addition, Employee agrees to
maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, not to use or disclose any Confidential Information of
the Company during his or her employment and for a period of 12 months following
termination of Employee’s employment. “Confidential Information” shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning (without limitation) the Company’s financial position and
results of operations (including revenues, assets, net income, etc.); annual and
long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; supplier information
and purchase histories; customers or clients; personnel and salary information;
and employee lists. Employee agrees that the provisions of this subsection shall
be deemed sufficient to protect Confidential Information of third parties
provided to the Company under an obligation of secrecy.


  c.

Rights to Work Product. Except as expressly provided in this Agreement, the
Company alone shall be entitled to all benefits, profits and results arising
from or incidental to Employee’s performance of his or her job duties to the
Company. To the greatest extent possible, any work product, property, data,
invention, “know-how”, documentation or information or materials prepared,
conceived, discovered, developed or created by Employee in connection with
performing his or her employment responsibilities during Employee’s employment
with the Company shall be deemed to be “work made for hire” as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended, and owned exclusively and
perpetually by the Company. Employee hereby unconditionally and irrevocably
transfers and assigns to the Company all intellectual property or other rights,
title and interest Employee may currently have (or in the future may have) by
operation of law or otherwise in or to any work product. Employee agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments which the Company may deem necessary or appropriate to vest
complete and perpetual title and ownership of any work product and all
associated rights exclusively in the Company. The Company shall have the right
to adapt, change, revise, delete from, add to and/or rearrange the work product
or any part thereof written or created by Employee, and to combine the same with
other works to any extent, and to change or substitute the title thereof, and in
this connection Employee hereby waives the “moral rights” of authors as that
term is commonly understood throughout the world including, without limitation,
any similar rights or principles of law which Employee may now or later have by
virtue of the law of any locality, state, nation, treaty, convention or other
source. Unless otherwise specifically agreed, Employee shall not be entitled to
any additional compensation, beyond his or her salary, for any exercise by the
Company of its rights set forth in the preceding sentence.


--------------------------------------------------------------------------------

  d.

Return of Materials. Employee shall surrender to the Company, promptly upon its
request and in any event upon termination of Employee’s employment, all media,
documents, notebooks, computer programs, handbooks, data files, models, samples,
price lists, drawings, customer lists, prospect data, or other material of any
nature whatsoever (in tangible or electronic form) in the Employee’s possession
or control, including all copies thereof, relating to the Company, its business,
or its customers. Upon the request of the Company, employee shall certify in
writing compliance with the foregoing requirement.


11.      Severability.

 

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.


 

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


 

This agreement supercedes any prior agreement between Employer and Employee.


12.      Waiver of Provisions

 

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term of
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.


13.      Notices

 

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:


(a)         If to Employer:          3130 Gateway Drive          
                                    Norcross, GA 30071


(b)         If to Employee:          1992 Winchelsea Court          
                                    Dunwoody, Georgia 30338


            or in each case to such other address as the party may time to time
designate in writing to the other party.


14.      Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


15.      Enforcement.

 

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 9 or 10 hereof, the resulting injuries to the Company
would be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result. Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company.
Employee, therefore, agrees that in the event of any such breach, the Company
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.


--------------------------------------------------------------------------------

16.      Entire Agreement; Modification and Amendment

 

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date hereof, be null and void. This Agreement and the attached
Schedules shall not be modified or amended except by an instrument in writing
signed by the parties hereto.


17.      Parties Benefited

 

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.


        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first mentioned above.

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________             Edward L. Gallup,
CEO               Gioacchino De Chirico

--------------------------------------------------------------------------------


SCHEDULE A

EMPLOYMENT AGREEMENT DATED DECEMBER 1, 2003 BY AND BETWEEN IMMUCOR, INC. AND
GIOACCHINO DE CHIRICO

Base compensation: $315,000.00 a year payable in 26 installments every two
weeks.

Outplacement Assistance Benefit: $30,000.00.

Automobile Allowance: $9,600.00 a year payable in 12 monthly installments.

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________                Edward L. Gallup,
CEO               Gioacchino De Chirico          
Date:     _______________________________________  
Date:     _______________________________________

(This Schedule A supersedes and replaces any Schedule A previously executed by
the parties hereto.)

--------------------------------------------------------------------------------


SCHEDULE B

EMPLOYMENT AGREEMENT DATED DECEMDER 1, 2003 BY AND BETWEEN IMMUCOR, INC. AND
GIOACCHINO DE CHIRICO

Life Insurance for the Benefit of Employer: N/A

Insured:

Face Amount: $

Owner of Policy: Employer

Policy Number:

Insurance Company:

Life Insurance for the Benefit of Employee:

Insured: Gioacchino De Chirico.

Face Amount: $1,000,000.00

Owner of Policy: Employee

Policy Number:

Insurance Company:

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________                Edward L. Gallup,
CEO               Gioacchino De Chirico          
Date:     _______________________________________  
Date:     _______________________________________

(This Schedule B supersedes and replaces any Schedule B previously executed by
the parties hereto.)